Citation Nr: 0818954	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for low back disability. 



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern









INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1976. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).  

An April 2007 Report of Contact notes that the veteran 
telephoned VA expressing his desire to withdraw his appeal.  
He was advised that withdrawal of an appeal must be in 
writing.  He has not submitted a withdrawal in writing.  (See 
38 C.F.R. § 20.204(b).)  Consequently, the matter remains on 
appeal.


FINDINGSOF FACT

A low back disability was not manifested in service; the 
veteran's current low back disability is not shown to be 
related to any event, injury, or disease in service.

CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.326, 3.655 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.   November 2004 and July 2005 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim. He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process. A March 2006 letter (also 
prior to the rating decision on appeal) advised the veteran 
of the criteria for rating low back disability and those 
governing effective dates of awards. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Regarding VA's duty to assist the veteran in developing 
evidence in support of his claim, the veteran's service 
medical records are associated with his claims file, and 
postservice records identified have been secured.  The 
veteran inquired whether the record showed he had applied for 
Social Security Administration (SSA) disability records.  A 
VA employee contacted SSA for this information, and was there 
was no record of an SSA disability claim or determination as 
to the veteran. A July 2006 VA letter provided this 
information to the veteran.  

V.A. duty to assist also includes arranging for an 
examination if such is necessary.  The U.S. Court of Appeal 
for Veterans Claims (Court) has held that there is a "low 
threshold" for a finding as to when an examination is 
necessary.   See McLendon v. Nicholson, 20 Vet. App. 79, 81.  
The Board notes that here even the low threshold is not met.  
While the evidence clearly shows that the veteran currently 
has a low back disability, there is no evidence that he 
sustained a back injury in service or that any back 
disability or symptoms were manifested in service, and no 
competent evidence that current low back disability might be 
related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regardless, the RO arranged for a VA examination in January 
2007.  The veteran failed to report for such examination (and 
has not alleged good cause for such failure).  VA regulations 
provide that in such circumstances, the claim will be 
determined based on the evidence of record. See 38 C.F.R. 
§ 3.655. 

Accordingly, VA's duty to assist is met, and  the Board will 
address the merits of the claim.

B.	Factual Background

The veteran claims, in essence, that his current low back 
disability stems from a fall from a ladder he suffered in 
service.  

The veteran's SMRs do not mention any complaints, findings, 
treatment, or diagnosis of a low back disability. The SMRs do 
show that in May 1975 he fall from a ship's ladder resulting 
in a fractured right ankle and a head laceration, apparently 
(although such is not clear) above the right eye.  He 
indicated in his November 2004 claim that he was in a body 
cast for a month and a half after the fall; his SMRs do not 
show he was in a body cast (they do show a right leg short 
walking cast). The SMRs do not show any back complaints 
associated with or following this injury. On service 
separation examination, clinical evaluation of the spine was 
normal.   

May 1999 VA medical records note the veteran was treated for 
severe back pain following a lifting injury.  At the time the 
veteran reported a "[history of] chronic intermittent lumbar 
pain since after leaving the military in 1982."  

Alaska Regional Hospital (ARH) records from 1999 indicate the 
veteran sought treatment for back pain after a lifting 
injury. The diagnosis was paralumbar muscle strain.

August 2001 ARH records reflect the veteran was seen in the 
emergency room for complaints of back pain following an 
automobile accident injury.  It was noted that the veteran 
was the driver in a rear end collision and had a history of 
chronic low back pain. 

Northern Lights Clinic (NLC) records from January through 
December 2002 reveal the veteran was seen for chronic low 
back pain with decreased range of motion and limitations of 
lifting and bending. 

Anchorage Neighborhood Health Center (ANHC) records for 
January through August 2005 reflect that the veteran was 
receiving treatment for management of chronic back pain.  A 
March 2005 record notes the veteran fell from a ladder in 
2003.  August 2005 records note a lifting injury and 
additional falls from a ladder.

An August 2005 lumbar MRI revealed lumbosacral joint and disc 
disease.

C.	Legal Criteria and Analysis 

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence clearly shows that the veteran now has a low 
back disability.  Lumbar spine MRIs have shown that he has 
lumbosacral degenerative changes/disc disease.  

What he must still show to establish service connection for 
such disability is that it is related to disease, injury, or 
event in service.  

Inasmuch as a low back disability was not manifested in 
service, and arthritis of the low back was not manifested in 
the first postservice year, service connection for a low back 
disability on the basis that it became manifest in service 
and persisted, or on a presumptive basis (for arthritis of 
the low back as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.  

Furthermore, there is no competent evidence that shows, or 
suggests that the veteran's current low back disability is 
(or might be) related to his service or any event therein.  
What the record does show is that low back complaints were 
initially (and on a recurrent basis) clinically documented 
postservice after the veteran sustained intercurrent 
injuries, lifting, falling from ladders, and in a motor 
vehicle accident.  The only link between the veteran's 
current low back disability and his service is in his own 
opinions and in a history of continuing back pain since 
service he provided on one occasion when he was seen 
following a lifting injury in 1999.  Because he is a 
layperson, his opinions regarding the etiology of his low 
back disability are not competent evidence.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His history of onset 
of back pain in service, and continuing since, is 
inconsistent with contemporaneous recorded evidence and self-
serving.  Hence, it is not credible evidence.  

In light of the foregoing, the Board concludes that the 
veteran's current low back disability is not shown to be 
related to his service, and that the preponderance of the 
evidence is against his claim of service connection for such 
disability.  Accordingly, service connection for a low back 
disability must be denied. 


ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


